                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

 U.S.A. vs. Howard Williams Pierce                                          Docket No. 5:09-CR-202-lBO

                                Petition for Action on Supervised Release

 COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting a petition for
 modification of the Judgment and Commitment Order of Howard Williams Pierce, who, upon an earlier
 plea of guilty to Conspiracy to Possess With the Intent to Distribute and Distribute More Than 50 Grams
 of Cocaine Base and 500 Grams of Cocaine 21 U.S.C. § 846, was sentenced by the Honorable Terrence
 W. Boyle, Chief United States District Judge, on October 27, 2011, to the custody of the Bureau of
 Prisons for a term of 120 months. It was further ordered that upon release from imprisonment the
 defendant be placed on supervised release for a period of 60 months.

    Howard Williams Pierce was released from custody on July 30, 2018, at which time the term of
 supervised release commenced.  '

  RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
·FOLLOWS:

 The defendant is a participant of the HOPE program. On December 18, 2018, he submitted a urinalysis
 that tested positive for cocaine after laboratory confirmation. Additionally, he admitted to consuming
 alcohol on or about December 25, 2018. On December 28, 2018, the defendant received a citation for
 Possess Alcohol in a Commercial Motor Vehicle in Wake County, North Carolina. The defendant failed
 to notify the USPO of the citation and the contact with law enforcement.

 On January 3, 2019, the defendant served one day in United States Marshal lock up in response to his
 non-compliance. Additionally, it is being recommended that location monitoring technology but utilized
 to monitor compliance. The defendant signed a Waiver of Hearing agreeing to the proposed modification
 of supervision.

 PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to
       exceed 120 consecutive days. The defendant is restricted to their residence during the curfew
       hours. The defendant shall submit to the following Location Monitoring: GPS monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising
       officer.

 Except as herein modified, the judgment shall remain in full force and effect.
Howard Williams Pierce
Docket No. 5:09-CR-202-lBO
Petition For Action
Page2
Reviewed and approved,                         I declare under penalty of perjury that the foregoing
                                               is true and correct.


Isl Jeffrey L. Keller                          Isl Taylor R. O'Neil
Jeffrey L. Keller                              Taylor R. O'Neil
Supervising U.S. Probation Officer             U.S. Probation Officer
                                               310 New Bern Avenue, Room 610
                                               Raleigh, NC 27601-1441
                                               Phone: 919-861-8698
                                               Executed On: January 03, 2019



                                                       T
                                      ORDER OF THE COURT

Considered and ordered this      tf    day   0¥~~·                , 2019, and ordered filed and
made a part of the records in ~ase.


·~~r
Chief United States District Judge
